Reasons for Allowance
Claims 1-22 are allowable. The following is an examiner’s statement of reasons for allowance:

Claim Eligibility
	The newly amended claims include additional elements that are sufficient to amount to significantly more than the judicial exception and are also allowable over prior art. Claim 1, as amended, recites limitations that constitute a technological improvement sufficient to overcome 35 USC §101.
	Dependent claims 2-11 are dependent on independent claim 1 and are also allowable.

	Claims 12-22 are closely parallel to claims 1-11, and are allowable for the reasons identified above with respect to claims 1-11.

Non-Obviousness
Upon review of the evidence at hand, it is hereby concluded that the totality of the evidence, alone or in combination, neither anticipates, reasonably teaches, nor renders obvious the below noted features of the applicant’s invention. Claims 1-22 are allowable as follows:

	The prior art neither anticipates nor fairly and reasonably renders obvious the computer-implemented method of claim 1, comprising the steps of: obtaining, by a computing device, a digital image of a color calibration target on a cosmetics product; obtaining, by the computing device, product information for the cosmetics product; extracting pixel values from the digital image at predetermined locations of the color calibration target on the cosmetics product; obtaining expected pixel values for the predetermined locations; determining, by the computing device, image adjustment information based at least in part on comparisons of the extracted pixel values from the digital image at the predetermined locations of the color calibration target with the expected pixel values for the predetermined locations; obtaining, by the computing device, a digital image of the cosmetics product based at least in part on the image adjustment information; and transmitting, by the computing device, image data obtained from the digital image of the cosmetics product and the product information to a backend product computer system.



Bhatti et al (US 20060129411 Al), hereinafter Bhatti, discloses obtaining a digital image of a color calibration target/reference color set [0066], obtaining product information [0052-0055], obtaining image adjustment information based at least in part on the digital image of the color calibration target [0023], obtaining a digital image of the product based at least in part on the image adjustment information [0053-0055], [0069], and transmitting image data from the digital image of the cosmetics product to a backend product computer system [0020], [0055]. However, Bhatti fails to disclose obtaining, by a computing device, a digital image of a color calibration target on a cosmetics product; obtaining, by the computing device, product information for the cosmetics product; extracting pixel values from the digital image at predetermined locations of the color calibration target on the cosmetics product; obtaining expected pixel values for the predetermined locations; determining, by the computing device, image adjustment information based at least in part on comparisons of the extracted pixel values from the digital image at the predetermined locations of the color calibration target with the expected pixel values for the predetermined locations; obtaining, by the computing device, a digital image of the cosmetics product based at least in part on the image adjustment information; and transmitting, by the computing device, image data obtained from the digital image of the cosmetics product and the product information to a backend product computer system. 
While references such as the most relevant prior art, cited above, teach aspects of the limitations in the independent claims, there is not a combination of references which would have been obvious to combine, which would teach a color calibration target being on a cosmetics product, image data being obtained from a digital image of the cosmetics product,  and comparison of pixel values with expected pixel values at predetermined locations on a color calibration target as in Claims 1 and 12, automatically adjusting one or more camera settings based at least in part on the image adjustment information, and capturing the digital image of the cosmetics product with the camera using the one or more adjusted camera settings as in Claim 12, or automatically generate one or more prompts to adjust image capture parameters via a user interface responsive to the determining of the image adjustment information as in Claim 20. Wherein the relevant prior art, and the totality of prior art, do not anticipate or render obvious the combination of limitations as a whole, claims 1,12, and 20, claims 1-22 are allowable over prior art.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS JOSEPH SULLIVAN whose telephone number is (571)272-9736.  The examiner can normally be reached on Mon - Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marissa Thein can be reached on 571-272-6764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you 



/T.J.S./Examiner, Art Unit 3625          
                                                                                                                                                                                              /MARISSA THEIN/Supervisory Patent Examiner, Art Unit 3625